DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 39-60 are pending in the application.
The applicant’s claim listing filed on February 2, 2022 is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
  
Election/Restrictions
Applicant’s election without traverse of the species (A), Cas9, in the reply filed on February 2, 2022 is acknowledged.
Claims 39-60 are being examined on the merits with claims 46 and 57 being examined only to the extent the claim reads on the elected species.

Priority
This application is a continuation application of U.S. non-provisional application 16/476,711, filed on July 19, 2019, which is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2018/013009, filed on January 9, 2018, which claims domestic priority under 35 U.S.C. 119(e) to provisional application nos. 62/444,629, 62/514,494, and 62/533,170, filed on January 10, 2017, June 2, 2017, and July 17, 2017, respectively. 

Information Disclosure Statement


Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). 
See Figures 7A-7D, 8A-8B, 10B, 13-22, 23A-23B, 25A-25C, 26B-26C, 27A-27D, 28B-28D, 29A-29C, 31, 32A-32B, 33A-33C, 34, 35A-35B, and 36A-36D. 

Claim Objections

Claims 39, 41, 42, 44, 45, 52, 53, 55, 56, and 59 are objected to in the recitation of the abbreviations “crRNA” and “tracrRNA” and in the interest of improving claim form, it is suggested that the entire phrases for which the abbreviations are used be recited at least once in the claims. For example, amending “crRNA” in claim 39 to recite “CRISPR RNA (crRNA)” and amending “tracrRNA” in claim 41 to recite “transactivating crRNA (tracrRNA).   
Claims 42, 45, 53, and 56 are objected to in the recitation of “comprises crRNA” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “comprises the crRNA”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 39-41, 43, 44, 46, 47, 50-52, 54, 55, 57, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivera-Torres et al. (PLoS ONE 12(1): . 
Claims 39-41, 43, 44, 46, and 47 are drawn to a method of performing mutagenesis of a target sequence, the method comprising: administering a mixture comprising: 
(a)	a CRISPR delivery system comprising a crRNA and a Cas endonuclease; and 
(b)	an oligonucleotide; 
to a cell thereby mutagenizing the target sequence.
Claims 50-52, 54, 55, 57, and 58 are drawn to a method of performing mutagenesis of a target sequence, the method comprising: 
(a)	administering a CRISPR delivery system comprising a crRNA and a Cas endonuclease to a cell comprising the target sequence; and 
(b)	administering before, during, or after the administering step (a) an oligonucleotide; 
thereby mutagenizing the target sequence.
Regarding claims 39, 41, 43, 44, 46, 47, 50, 52, 54, 55, 57, and 58, the reference of Rivera-Torres generally discloses a method for using a CRISPR/Cas9 ribonucleoprotein (RNP) complex for correcting an integrated mutant eGFP gene in HCT 116 cells (p. 1, Abstract; p. 9, Figure 6). More specifically, Rivera-Torres discloses assembly of a CRISPR/Cas9 ribonucleoprotein (RNP) complex, the RNP complex comprises a crRNA, a tracrRNA and a Cas9 protein (p. 4, Figure 2A; p. 13, bottom paragraph). Rivera-Torres discloses transfecting HCT 116 cells comprising a mutant 
Regarding claims 40 and 51, Rivera-Torres discloses the oligonucleotide for gene correction is complementary to the mutant eGFP gene with a single base pair mismatch (p. 3, Figure 1; sentence bridging pp. 12-13). 
Therefore, Rivera-Torres anticipates claims 39-41, 43, 44, 46, 47, 50-52, 54, 55, 57, and 58 as written.

Claims 39, 41-50, and 52-60 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Cameron et al. (US 2016/0257973 A1; cited on Form PTO-892; hereafter “Cameron”).
Regarding claims 39, 41, 42, 46, 50, 52, 53, and 57, the reference of Cameron discloses a method comprising contacting a first complex comprising a catalytically active Cas9 and a guide RNA with a target nucleic acid and cleaving the target nucleic acid with the first complex (paragraph [0008]; claim 1) and further comprising modifying the target nucleic acid by inserting a donor polynucleotide at the cleavage site (paragraph [0021]; claim 21). Cameron discloses the method is performed in a cell (paragraph [0022]; claim 23). Cameron discloses the guide RNA is a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron discloses that the terms “oligonucleotide” and “polynucleotide” are interchangeable (paragraph [0059]) and Cameron’s disclosed “donor polynucleotide” is considered to be encompassed by “an oligonucleotide” as 
Regarding claims 43-45 and 54-56, Cameron discloses the complex of sgRNA and Cas9 is also known as a ribonucleoprotein (RNP) complex (paragraph [0197]), and, as stated above, discloses that sgRNA is a crRNA covalently joined to tracrRNA (paragraph [0042]).
Regarding claims 47 and 58, as stated above, Cameron teaches modifying the target nucleic acid by inserting a donor polynucleotide at the cleavage site (paragraph [0021]; claim 21).
Regarding claims 48 and 59, Cameron discloses the method includes a second guide RNA for binding to a second target sequence (paragraph [0008]; claim 1). As stated above, Cameron discloses the guide RNA is a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA comprises a crRNA (paragraph [0042]).
Regarding claims 49 and 60, Cameron discloses the donor polynucleotide is double stranded (paragraph [0025]). 
Therefore, Cameron anticipates claims 39, 41-50, and 52-60 as written.

Claims 39-47 and 50-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (Cell Res. 24:247-250, 2014; cited on Form PTO-892; hereafter “Zhao”) as evidenced by Cameron (supra). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection.
C. elegans using CRISPR/Cas (p. 247, column 1, bottom). Specifically, Zhao discloses injecting C. elegans with expression constructs encoding Cas9 and a sgRNA and the donor oligonucleotides (p. 247, column 2, middle). Injection of the C. elegans cells with the donor oligonucleotide and expression of the Cas9 and sgRNA in the C. elegans cells to form a mixture of the Cas9/sgRNA and donor oligonucleotide in the C. elegans cells is considered to be encompassed by the recitation of “administering a mixture comprising: (a) a CRISPR delivery system comprising a crRNA and a Cas endonuclease; and (b) an oligonucleotide to a cell” in claim 39 and “(a) administering a CRISPR delivery system comprising a crRNA and a Cas endonuclease to a cell comprising the target sequence; and (b) administering before, during, or after the administering step (a) an oligonucleotide” in claim 50. Zhao discloses that their results demonstrate here that oligos can be used as templates in the CRISPR/Cas9 system to generate precise single-nucleotide changes in the C. elegans genome.

Regarding claims 43-45 and 54-56, Zhao does not disclose a ribonucleoprotein (RNP). Evidentiary reference Cameron is cited in accordance with MPEP 2131.01.III to show that the complex of sgRNA and Cas9 is known as a ribonucleoprotein (RNP) complex (paragraph [0197]).
Therefore, Zhao anticipates claims 39-47 and 50-58 as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 42, 45, 53, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera-Torres (supra).
Claims 42, 45, 53, and 56 are drawn to the method of claims 41, 44, 52, and 55, respectively, wherein a single RNA construct comprises crRNA and the tracrRNA.
The relevant teachings of Rivera-Torres as applied to claims 39-41, 43, 44, 46, 47, 50-52, 54, 55, 57, and 58 are set forth above. 
The method of Rivera-Torres uses separate crRNA and tracrRNA for assembly of the RNP. However, Rivera-Torres further discloses that a single guide RNA (sgRNA) 
In view of the further disclosure of Rivera-Torres, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Rivera-Torres to use a sgRNA for assembly of the RNP. One would have been motivated to and would have had a reasonable expectation of success to do this because, while the method disclosed by Rivera-Torres uses separate crRNA and tracrRNA for assembly of the RNP, Rivera-Torres acknowledges that a sgRNA comprising crRNA and tracrRNA has been used previously to form the RNP. Therefore, the method of claims 42, 45, 53, and 56 would have been obvious to one of ordinary skill in the art before the effective fling date.

Claims 39-47 and 50-58 are rejected under 35 U.S.C. 103 as being unpatentable over Bialk et al. (PLoS ONE 10(6): e0129308, 2015, 19 pages; cited on the IDS filed on February 2, 2022; hereafter “Bialk”) in view of Cameron (supra). 
Regarding claims 39, 46, 47, 50, 51, 57, and 58, the reference of Bialk discloses that oligonucleotides can direct the repair of single base mutations, however, with low frequency (p. 1, Abstract). Bialk discloses that including a CRISPR/Cas9 complex to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange significantly elevates the oligonucleotide-directed repair (p. 1, Abstract) and directs nucleotide exchange in a precise and efficient fashion (p. 12, bottom). Bialk discloses cell line HCT 116-19, which comprises an integrated mutant eGFP gene with a non-sense mutation at position +67 resulting in a non-functional eGFP protein (p. 3, 
Regarding claims 40 and 51, Bialk discloses that the oligonucleotide is complementary to the top or the bottom strand with a single nucleotide mismatch (Figure 1B; p. 6, middle).  
The differences between Bialk and the claimed invention is that Bialk does not disclose the guide RNA comprises a crRNA and a tracrRNA as recited in claims 39, 41, 42, 44, 45, 52, 53, 55, 56 and does not disclose a RNP as recited in claims 43 and 54.
The reference of Cameron teaches the guide RNA of Cas9 as a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently 
In view of the combination of Bialk and Cameron, it would have been obvious to one of ordinary skill in the art before the effective filing date for the guide RNA of Bialk to be a sgRNA comprising a crRNA that is covalently joined to tracrRNA and for the Cas9 protein and guide RNA of Bialk to form a RNP complex. One would have been motivated and would have had a reasonable expectation of success for the guide RNA of Bialk to be a sgRNA comprising a crRNA that is covalently joined to tracrRNA because Bialk discloses a chimeric guide RNA and Cameron teaches the guide RNA of Cas9 as a sgRNA wherein a crRNA is covalently joined to a tracrRNA. One would have been motivated and would have had a reasonable expectation of success for the Cas9 protein and guide RNA of Bialk to form a RNP complex because Cameron teaches a RNP complex comprises a sgRNA and a Cas9 protein. Therefore, the method of claims 39-47 and 50-58 would have been obvious to one of ordinary skill in the art before the effective fling date.

Claims 48, 49, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Bialk (supra) in view of Cameron (supra) as applied to claims 39-47 and 50-58, and further in view of Kmiec et al. (US 2003/0207451 A1; cited on Form PTO-892; hereafter “Kmiec”).
Claims 48 and 59 are drawn to the method of claims 39 and 50, respectively, further comprising a second crRNA complementary to a second target sequence.

The relevant teachings of Bialk and Cameron as applied to claims 39-47 and 50-58 are set forth above. 
The combination of Bialk and Cameron do not teach or suggest the method of Bialk modified to comprise a second crRNA complementary to a second target sequence and modified to use a double-stranded oligonucleotide.
The reference of Kmiec teaches using separate oligonucleotides to correct multiple point mutations (p. 11, paragraph [0187]). Kmiec discloses the oligonucleotide to correct a point mutation can be a double-hairpin oligonucleotide (p. 7, paragraphs [0154] and [0155]) and exemplifies a double-hairpin oligonucleotide in Figures 1 and 3. A double-hairpin oligonucleotide is considered to be a “double-stranded oligonucleotide” as recited in claims 49 and 60.  
In view of the combination of Bialk, Cameron and Kmiec, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Bialk to include a plurality of oligonucleotides and CRISPR/Cas9 complexes to target different sequences and to use a double-hairpin oligonucleotide. One would have been motivated to and would have had a reasonable expectation of success to do this because Kmiec discloses using a plurality of oligonucleotides to correct multiple point mutations and discloses a double-hairpin oligonucleotide for correcting a point mutation. Therefore, the method of claims 48, 49, 59, and 60 would have been obvious to one of ordinary skill in the art before the effective fling date.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 39-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of U.S Patent No. 7,226,785 B2 (cited on the IDS filed on February 2, 2022; hereafter “patent”) in view of Bialk (supra) and Cameron (supra). 
Claim 43 of the patent recites a method of optimizing an oligonucleotide for targeted nucleic acid sequence alteration of a nucleic acid present within selectively enriched cells in vitro or cells in culture comprising: 

i) wherein said first oligonucleotide: 
(1) is a single-stranded nonhairpin oligonucleotide 17-121 nucleotides in length, 
(2) has an unmodified DNA domain of at least 8 contiguous deoxyribonucleotides, 
(3) is fully complementary in sequence to the sequence of a first strand of the nucleic acid target but for one or more mismatches as between the sequences of said deoxyribonucleotides domain and its complement on the target nucleic acid first strand, each of said mismatches positioned at least 8 nucleotides from said first oligonucleotide's 5' and 3' termini, and 
(4) has at least one terminal modification selected from the group consisting of: at least one terminal locked nucleic acid (LNA), at least one terminal 2'-O-Me base analog, and at least three terminal phosphorothioate linkages, and 
ii) wherein said second oligonucleotide is selected from the group consisting of 
(1) an oligonucleotide that is fully complementary to the target and lacks the mismatch, 
(2) a fully modified phosphorothiolated oligonucleotide, 
(3) a fully modified 2'-O-methylated oligonucleotide, and 

iii) wherein said cultured or selectively enriched cells are not human embryonic stem cells, and 
iv) wherein said targeted nucleic acid is selected from the group of human genes consisting of: ADA, p53, beta-globin, RB, BRCA1, BRCA2, CFTR, CDKN2A, APC, Factor V, Factor VIII, Factor IX, hemoglobin alpha 1, hemoglobin alpha 2, MLH1, MSH2, MSH6, ApoE, LDL receptor, UGT1, APP, PSEN1, and PSEN2; 
(b) combining the targeted nucleic acid with said first or said second oligonucleotide in the presence of cellular repair proteins; 
(c) combining the targeted nucleic acid with the other of said first or said second oligonucleotide in the presence of cellular repair proteins; 
(d) quantifying the percentage of target molecules that undergo a sequence alteration event; 
(e) comparing the efficiency of alteration of said targeted nucleic acid sequence by said first oligonucleotide with the efficiency of alteration of the same targeted nucleic acid sequence by said second oligonucleotide; and 
(f) repeating steps (a) through (e) two or more times to optimize said first oligonucleotide for targeted nucleic acid sequence alteration.
The difference between the claims of this application and claim 43 of the patent is that claim 43 of the patent does not recite a CRISPR delivery system as recited in the claims of this application. 

The reference of Cameron teaches the guide RNA of Cas9 as a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron teaches a RNP complex comprises a sgRNA and a Cas9 protein (p. 20, paragraphs [0197] and [0200]).
In view of the combination of Bialk and Cameron, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeWitt et al. (Sci. Transl. Med. 8:360ra134, 2016, 9 pages) discloses a method for ex vivo gene editing by electroporating human hematopoietic stem progenitor cells with a preassembled ribonucleoprotein (RNP) complex and a single-stranded DNA oligonucleotide donor, the RNP complex comprising a recombinant Cas9 protein and in vitro transcribed sgRNA (e.g., p. 2, column 1, middle).

Conclusion
Status of the claims:
Claims 39-60 are pending.
Claims 39-60 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656